Order filed August 30, 2012




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                NO. 14-11-00442-CV
                                  ____________

  CHARLES TRINH D/B/A THYBACH REBID, FARM & RANCH, Appellant's

                                          V.

     LANG VAN BUI, VIETNAMESE THERAVADA BUDDHIST SANGHA
      CONGREGATION, VTEX REALTY, INC., SOPHIA HUYNH, SEAFOOD
      PIER, LLC, LANDAMERICA PARTNERS TITLE COMPANY, PACIFIC
       INTERESTS PARTNERS, LP, CHRISTOPHER M. PHAM COMPANY,
               LLC, CHRISTOPHER M. PHAM, ET AL, Appellee's


                       On Appeal from the 11th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2009-49722


                                     ORDER

      The clerk’s record was filed July 6, 2011. Our review has determined that a
relevant item has been omitted from the clerk's record. See Tex. R. App. P. 34.5(c). The
record does not contain Defendant Pacific Interest Partners, LP., Et Al's motions for
summary judgment filed November 24, 2010 and Defendant Seafood Pier, LLC's motion
to join defendants Vietnamese Theravada Buddhist Sangha Congregation Et Al Filed
January 19, 2011.

       The Harris County District Clerk is directed to file a supplemental clerk’s record
on or before September 24, 2012, containing Defendant Pacific Interest Partners, LP., Et
Al's motions for summary judgment filed November 24, 2010 and Defendant Seafood
Pier, LLC's motion to join defendants Vietnamese Theravada Buddhist Sangha
Congregation Et Al Filed January 19, 2011.

       If the omitted item is not part of the case file, the district clerk is directed to file a
supplemental clerk’s record containing a certified statement that the omitted item is not a
part of the case file.



                                     PER CURIAM